Citation Nr: 1803513	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from June 1999 to September 1999.  He was a reserve service member until September 2003 in the Army Reserves, Army National Guard, and Naval Reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including a period of ACDUTRA from July 1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Board hearing by videoconference in September 2016.  The Veteran failed to appear for the hearing and his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2017).

In November 2016 decision the Board remanded this case for further development. 

The Veteran's right ankle and left ankle disability claims  re addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not caused or aggravated by active duty or ACDUTRA, nor is it shown to have initially manifested within a year of discharge from active duty; diabetes mellitus became manifest between his first and second periods of active service and did not increase in severity during active duty or ACDUTRA.

2.  In a June 2004 rating decision, the RO denied the claim for service connection for hypertension; a timely NOD was filed and the RO issued a statement of the case in March 2005; however, the Veteran did not file a timely substantive appeal and no pertinent exception to finality applies.

3.  Evidence received since the June 2004 rating decision and March 2005 statement of the case is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).

2.  The June 2004 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. 
 § 3.156(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.   Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a). 

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101 (3); 38 C.F.R. §  3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303 (b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current diseases and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303 (b).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309.

The term active military service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6 (c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101 (24), 106, 1110.

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Appellants who established veteran status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304 (b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be undebatable.  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he is entitled to service connection for diabetes mellitus.

The Veteran's medical records reflect a diagnosis of diabetes mellitus, to include on VA examination in June 2017.  

The service treatment records for the Veteran's period of service from June 1973 to June 1976 document no complaints, history or findings consistent with diabetes mellitus.  He was initially diagnosed with diabetes mellitus in 1998, approximately a years prior to his being activated in the service in June 1999.  Subsequent treatment records showed continued treatment for diabetes mellitus controlled with diet, until August 2002 when he was prescribed medication to manage his diabetes mellitus.  Presently, he requires insulin injections daily.  

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with diabetes mellitus while still enlisted in the Naval Reserves. Diabetes mellitus is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA. See 38 U.S.C.A. § 101 (24).  The record does not reflect that diabetes mellitus was shown during a period of active duty or within one year of separation from a period of active duty, or during a period of ACDUTRA.

The evidence does show that the Veteran's diabetes mellitus pre-exist his second period of service in June 1999.  In regards to aggravation an opinion was given in June 2017.  The examiner noted that the Veteran was diagnosed with diet controlled adult onset diabetes mellitus in 1998 and that medication was prescribed for the condition in August 2002.  The examiner concluded that the currently diagnosed diabetes mellitus was at least as likely as not incurred during a period of INACDUTRA, it clearly and unmistakably existed prior to service in June 1999, and was clearly and unmistakably not aggravated beyond its natural progression by any period of active duty or ACDUTRA because the treatment records failed to document permanent aggravation beyond the natural progression of the disease during any period of active duty or ACDUTRA.  In this regard, the condition remained diet controlled until 2002, at which time it is not shown that he was on active duty service or ACDUTRA.  

In light of the foregoing, for all the reasons noted above, the evidence of record fails to show that his pre-existing diabetes mellitus was aggravated during service beyond the natural progression.  Significantly, a permanent increase in severity is not shown, as there is no evidence of record dated during the period covered by this claim that shows a diabetes mellitus disability picture that is any worse than what is shown at the time of entry into service in June 1999 or at the time of discharge from service in September 1999.  As for causation, the Board notes that the evidence shows diabetes mellitus to pre-exist his second period of active duty service, but it is not shown to have been present either during his first period of active duty for training service from June 1973 to June 1976 or manifested within one year of discharge thereof, nor is it shown to have manifested during a period of ACDUTRA.

The Board finds that the June 2017 VA examiner's medical opinion is highly probative in this matter, because it is based on a review of the claims folder, and based off of consideration of the medical literature.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus falls outside the realm of common knowledge of a lay person.  In this regard, any actual diagnosis of diabetes mellitus requires objective testing to diagnose, and can have many causes.  See Jandreau, 492 F.3d at 1377, n. 4.  To the extent that the Veteran believes that he has diabetes mellitus that is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current diabetes mellitus is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  Moreover, there is no indication that diabetes mellitus began during a given period of active duty service or ACDUTRA. 

As the preponderance of the evidence is against the claim, the claim for service connection for diabetes mellitus is denied.  38 U.S.C.A. § 5107 (b) (West 2012); Gilbert, 1 Vet. App. at 55-56.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for hypertension was originally denied in June 2004, on the basis that hypertension was not shown to have had onset in service, nor was it caused by it.  The Veteran was informed of the decision and of his appellate rights, and he filed a timely notice of disagreement with this decision, but he did not perfect a timely appeal.  In the absence of a perfected appeal, the June 2004 decision became final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in January 2010

The evidence of record at the time of the June 2004 rating decision included the Veteran's service treatment records and post service treatment records.  Service treatment records for periods of Active Duty for Training contained an examination dated April 2002, which noted a diagnosis of hypertension one and half months earlier.  Treatment records dated after 2002 documented treatment for hypertension.  The evidence received since the prior final denial includes service treatment records and VA treatment records that document ongoing treatment for hypertension, after 2002.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence suggests that hypertension had onset during active duty or manifested to a compensable degree within one year of discharge from the period of active service, nor is there any evidence that hypertension was caused or aggravated during a period of ACDUTRA. 

The Board has also considered the Veteran's own lay statements associating his hypertension with service.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for hypertension, the benefit-of-the-doubt doctrine is not applicable as to that claim.  


ORDER

Service connection for diabetes mellitus is denied.

The claim of service connection for hypertension is not reopened, and the appeal is denied.




REMAND

In November 2016, the Board remanded the issue of service connection for a right ankle disability, in pertinent part, to obtain a VA medical examination and opinion that would address the nature and etiology of the Veteran's right ankle disorder.  The examiner was asked to address whether it was at least as likely as not that any current right ankle disorder was the result of the 1983 fracture, and to determine whether it was at least as likely as not that the Veteran's June 1999 to September 1999 period of active service or a period of ACDUTRA, caused or aggravated a current right ankle disability.  Pursuant to the Board remand instructions in June 2017 a VA examiner addressed whether a pre-existing right ankle condition was aggravated by an in-service injury, event, or illness.  However, the examiner did not provide an opinion as to whether the right ankle condition was the result of the 1983 fracture.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, because the June 2017 VA examiner failed to adequately address all of the Board's questions, the issue is remanded in order to obtain a medical opinion prior to further adjudication.

Additionally, concerning the claim for service connection for a left ankle disability, the service treatment records show that the Veteran twisted his left ankle in October 1975.  Imaging studies at the time were negative.  VA treatment records document left ankle arthritis in 2007, along with complaints of pain.  The VA examiner in June 2017 noted that imaging studies in 2016 showed small well corticated ossific fragments distal to the medial malleolus, consistent with a prior ligamentous injury.  In light of the above, and given that the Veteran has not yet been afforded a VA examination to secure a medical nexus opinion in connection with this claim, the Board finds that an examination is warranted.  38 C.F.R. § 3.159 (c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding ongoing VA treatment records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service ankle problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine whether any identified right or left ankle disorder is related to or had its onset in service.  After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Identify all right and left ankle disorders found to be present.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) Taking the Veteran's history of a 1983 fracture of the right ankle to be true, the examiner should indicate whether it is at least as likely as not that any right ankle disorder found to be present had onset during service or is causally related to any aspect of the service, to include the 1983 right ankle fracture.  Please explain why or why not.

c) The examiner should indicate whether it is at least as likely as not that any left ankle disorder found to be present had onset during service or is causally related to any aspect of the service, to include the 1975 left ankle sprain.  Please explain why or why not. 

The examiner should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


